DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,342,668B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a method of shoulder arthroplasty, the method comprising removing an end portion of a humerous; securing a fixation plate to a lateral surface of the end portion of the humerous; coupling an articulation component to the adjustable connector assembly; adjusting the length of the adjustable connector assembly wherein to adjust a distance between the end portion of the humerous and the articulation component; and locking the position of the adjustable connector assembly.

	Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 of U.S. Patent No. 9,398,928B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a method of shoulder arthroplasty, the method comprising removing an end portion of a humerous; securing a fixation plate to a lateral surface of the end portion of the humerous; coupling an articulation component to the adjustable connector assembly; adjusting the length of the adjustable connector assembly wherein to adjust a distance between the end portion of the humerous and the articulation component; and locking the position of the adjustable connector assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 21-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gonzalez-Hernandez US Patent 9,271,772B2.
	Gonzalez-Hernandez discloses a method of shoulder arthroplasty, the method comprising: removing an end portion of a humerous (see Fig. 6); securing a fixation plate (264) to a lateral surface of the end portion of the humerous; coupling an articulation component (262) to the adjustable connector assembly (280); adjusting the length of the adjustable connector assembly (threading the screw between elements 264 and 262) wherein to adjust a distance between the end portion of the humerous and the articulation component; and locking the position of the adjustable connector assembly (when the screw is finally attached between the plate and the articulation component.
	Regarding claim 22, further comprising coupling an articulation component (262) to the tapered end (284) of the adjuster (280).

	Regarding claim 24, locking the position of the adjuster (280) within the threaded bore (282) includes threading a locking screw (286) into the threaded bore (282).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1/29/21